No. 3-09-0006

_________________________________________________________________
Filed June 9, 2010-CORRECTION
                              IN THE

                      APPELLATE COURT OF ILLINOIS

                                THIRD DISTRICT

                                 A.D., 2010

THE PEOPLE ex rel. THE          ) Appeal from the Circuit Court
DEPARTMENT OF LABOR,            ) of the 14th Judicial Circuit,
                                ) Rock Island County, Illinois,
     Plaintiff-Appellant,       )
                                ) No. 08-L-57
     v.                         )
                                )
SACKVILLE CONSTRUCTION, INC.,   ) Honorable
                                ) F. Michael Meersman,
     Defendant-Appellee.        ) Judge, Presiding.
_________________________________________________________________

     JUSTICE LYTTON delivered the opinion of the court:
_________________________________________________________________


     The Department of Labor, filed a complaint against defendant

subcontractor Sackville Construction, Inc. (Sackville), alleging

that it violated the Prevailing Wage Act (Act) (820 ILCS 130/1 et

seq. (West 2006)).      The trial court granted summary judgment to

defendant, finding that it was unfair to require Sackville to pay

the prevailing wage without adequate notice that the project was

covered   by   the   statute.     We   reverse   and   remand   for   further

proceedings.

     In February 2006, private developer Rock Island Industrial

Partners (RIIP) entered into a contract with Hy-Brand Contractors

(Hy-Brand) to build a 45,000-square-foot industrial complex on a
vacant lot in downtown Rock Island (the project).          Ten days later,

RIIP signed a contract with the City of Rock Island (City) to

construct the project.      Under the terms of the agreement, RIIP

agreed to invest $1.5 million in the project.          In return, the City

conveyed title of the project site to RIIP in consideration of $1.

The City also agreed to contribute $150,000 "for use in the

project."     The funds were to be used for site construction and

dispersed in two equal payments, one when the building permit

issued and another when the certificate of occupancy issued.           The

City also agreed to pay up to $57,000 for the cost of site

clearance and demolition.

     In March 2006, Hy-Brand entered into an oral subcontract with

Sackville to provide laborers for the project.           Hy-Brand did not

inform Sackville that the City had contributed funds to the project

or that the project was covered by the Prevailing Wage Act.

     During    construction,   the   Department   of    Labor   received   a

complaint that Sackville had failed to pay its laborers the correct

wage.   The Department conducted an investigation and determined

that the construction project constituted a public works project

subject to the Prevailing Wage Act and that Sackville’s employees

had not been paid the prevailing wage.      The Department calculated

an underpayment of $19,189.39 and demanded back wages from the

subcontractor. Sackville refused to pay its workers the prevailing

wage.


                                     2
     In December 2007, the Department filed a complaint against

Sackville, alleging a violation of the Act based on Sackville’s

failure to pay its laborers the prevailing wage for their work.

The Department sought back wages, plus penalties.

     Sackville filed a motion for summary judgment, claiming that

the Act did not apply to the project because RIIP was not a public

body;   thus, it was not required to pay the prevailing wage.

Sackville argued that the City served only as a "financing conduit"

and that the project was not actually funded by the City.

     The Department filed a cross-motion for summary judgment,

arguing that RIIP met the requirements of a public body under the

Act because it received public funds from the City for the project.

The Department further maintained that because the Act applied to

both contractors and subcontractors, Sackville owed its workers the

prevailing wage and was required to pay a 20% penalty.

     The trial court entered an order granting summary judgment in

favor of Sackville on the basis that it had no knowledge of the

agreement between the City and RIIP.   The court found that public

funds were expended in support of the project and that the Act

applied, but concluded that it was "unfair to require payment of

prevailing wages when [Sackville] had no reason to believe the

project was covered by the Prevailing Wage Act."

                        STANDARD OF REVIEW

     We review de novo a trial court’s grant of summary judgment.


                                3
Murray v. Chicago Youth Center, 224 Ill. 2d 213 (2007).                    Summary

judgment     is    appropriate    where     the   pleadings,   depositions       and

affidavits on file, viewed in a light most favorable to the

nonmovant, show that there is no genuine issue of material fact and

that the moving party is entitled to judgment as a matter of law.

Murray, 224 Ill. 2d at 228.

                                      ANALYSIS

                            I.   Prevailing Wage Act

      The purpose of the Prevailing Wage Act is to encourage the

efficient and expeditious completion of public works by public

bodies by ensuring that workers receive a decent wage. Opportunity

Center of Southeastern Illinois, Inc. v. Bernardi, 204 Ill. App. 3d
945, 949-50 (1990).         Section 1 of the Act states, in relevant part:

             "It is the policy of the State of Illinois that a

      wage of no less than the general prevailing hourly rate

      as paid for work of a similar character in the locality

      in which the work is performed, shall be paid to all

      laborers, workers and mechanics employed by or on behalf

      of any and all public bodies engaged in public works."

      820 ILCS 130/1 (West 2006).

      The primary rule of statutory interpretation and construction,

to   which   all    other    canons   and     rules   are   subordinate,    is    to

ascertain and give effect to the true intent and meaning of the

legislature.        Maloney v. Bower, 113 Ill. 2d 473 (1986).                    In


                                          4
interpreting a statute, courts must give the legislative language

its plain and ordinary meaning.     Opportunity Center, 204 Ill. App.
3d 945.    If the language of the statute is plain, clear and

unambiguous, it must prevail and will be given effect by the courts

without resorting to other aids for construction.             Village of

Buffalo v. Illinois Commerce Comm’n, 180 Ill. App. 3d 591 (1989).

Each word, clause and sentence of a statute should be given

reasonable meaning and not rendered superfluous.              Brucker v.

Mercola, 227 Ill. 2d 502 (2007).    Courts must not read into statute

exceptions, limitation or conditions that the legislature did not

intend.   People v. Roake, 334 Ill. App. 3d 504 (2002).

     However,     the   proper   interpretation   of     a   statute   and

determination of legislative intent cannot always be based upon

language alone.    Where a statute is ambiguous and the legislative

intent cannot be ascertained from the plain and ordinary meaning of

its language, then the court is guided by the rules of statutory

construction and extrinsic aids. Rigney v. Edgar, 135 Ill. App. 3d
893 (1985).     Generally, the interpretation of a statute must be

grounded on the nature and object of the statute as well as the

consequences which would result from construing it one way or

another. Legislative intent may be ascertained from the reason and

necessity for the act, the evils sought to be remedied and the

objects and purposes sought to be obtained.            In re Marriage of

Antonich, 148 Ill. App. 3d 575 (1986).


                                    5
      When    a     statute   is    capable       of    more   than    one    reasonable

interpretation, the statute will be deemed ambiguous, and the court

may consider extrinsic aids to construction, such as legislative

history.     People v. Collins, 214 Ill. 2d 206 (2005).                      An amendment

to a statute is an appropriate source for determining the original

legislative intent of a statute. Where the statute is amended soon

after questions have arisen regarding its interpretation, it is

logical and reasonable to regard the amendment as a legislative

interpretation of the original statute. People v. Badoud, 122 Ill.
2d 50 (1988).

      In     this    case,    the    Department         contends      that    under    the

Prevailing Wage Act, (1) RIIP constitutes a "public body" because

the   project       was   supported      by   public      funds,   (2)       the   project

qualifies as a "public work" even though it was not financed

through one of the enumerated statutes, and (3) notice was not

essential to find Sackville liable.

                                   II.   Public Body

      Section 2 of the Act defines a "public body" as "the State or

any officer, board or commission of the State or any political

subdivision or department thereof, or any institution supported in

whole or in part by public funds."                     820 ILCS 130/2 (West 2006).

The statutory language of section 2 is clear and unambiguous.                            A

public body is any institution supported in whole or in part by

public funds.        The terms used in the definition are broad and are


                                              6
not limited to institutions wholly supported by public funds.

      Sackville argues that the definition of a public body should

not   be   extended   to    engulf    a       private   entity   that   operates

independently of public funding.              However, we refuse to read into

the statute exceptions or limitations that the legislature did not

intend.    Under a plain reading of the statute, RIIP’s status as a

private developer does not prevent it from being classified as a

"public body" under the Act.        See People ex rel. Bernardi v. Illini

Community Hospital, 163 Ill. App. 3d 987 (1987) (although not-for-

profit nonsectarian hospital is not a public hospital for general

purposes, receipt of public tax funds qualified hospital as a

public body under Prevailing Wage Act).

      In this case, and for this purpose, RIIP was a public body

because it was supported in part by public funds from the City.

Those public funds constituted 10% of RIIP’s development and

construction costs.        Additionally, RIIP received public funds to

demolish and clear the site.        It was also publicly supported by the

City’s agreement to deed the land to the developer for the nominal

consideration of $1. The parties do not dispute that the financial

support was significant.       For these reasons, RIIP qualified as a

public body under the Prevailing Wage Act.

                             III.    Public Works

      We must next consider whether RIIP’s industrial construction

project is a "public works" project within the meaning of the Act.


                                          7
    Section 2 of the Act, in effect at the time of the project,

states:

            "’Public works’ means all fixed works constructed by

    any public body, other than work done directly by any

    public utility company, whether or not done under public

    supervision or direction, or paid for wholly or in part

    out of public funds.             ‘Public works’ as defined herein

    includes all projects financed in whole or in part with

    bonds issued under the Industrial Project Revenue Bond

    Act (Article 11, Division 74 of the Illinois Municipal

    Code), the Industrial Building Revenue Bond Act, the

    Illinois       Finance    Authority      Act,    the   Illinois   Sports

    Facilities Authority Act, or the Build Illinois Bond Act,

    *** loans or other funds made available pursuant to the

    Build Illinois Act, ‘Public Works’ also includes all

    projects financed in whole or in part with funds from the

    Fund for Illinois' Future under Section 6z-47 of the

    State Finance Act, funds for school construction under

    Section 5 of the General Obligation Bond Act, funds

    authorized under Section 3 of the School Construction

    Bond Act, funds for school infrastructure under Section

    6z-45     of    the      State    Finance       Act,   and   funds   for

    transportation purposes under Section 4 of the General

    Obligation Bond Act.             ‘Public works’ also includes all


                                         8
     projects financed in whole or in part with funds from the

     Department of Commerce and Economic Opportunity under the

     Illinois Renewable Fuels Development Program Act for

     which there is no project labor agreement.             ‘Public

     works’ also includes all projects at leased facility

     property used for airport purposes under Section 35 of

     the Local Government Facility Lease Act." 820 ILCS 130/2

     (West 2006).

The question before us is whether a construction project contracted

by a nongovernmental entity that does not receive funds from one of

the listed financing statutes qualifies as a public work.

     Sackville   argues   that   a   fixed   work   construction   project

undertaken by a private entity must be funded solely by one of the

named financing statutes listed in section 2 to qualify as a

"public works" project.    The Department argues that the enumerated

statutes are not exhaustive but are examples of projects that would

be classified as public works.       The Department maintains that its

argument is supported by the legislative history of Public Act 96-

0058 (Pub. Act 96-0058, eff. January 1, 2010 (amending 820 ILCS

130/2 (West 2006))), which clarifies that the Act was not limited

to the projects listed in section 2.

     Generally, the enumeration of specific items implies that the

legislature intended to exclude all others.         Copley Press, Inc. v.

Administrative Office of the Courts, 271 Ill. App. 3d 548 (1995).


                                     9
However, this rule of statutory construction is subordinate to the

primary rule that the intent of the legislature governs statutory

interpretation.      "Thus, it can be overcome by a strong indication

of contrary legislative intent or policy."                   In re Detention of

Lieberman, 201 Ill. 2d 300, 319 (2002) quoting 2A N. Singer,

Sutherland on Statutory Construction §47.23, at 315 (6th ed. 2000).

      An   amendment    to    a    statute    is   an    appropriate     source   for

determining the original legislative intent of a statute.                    People

v. Parker, 123 Ill. 2d 204 (1988).            Although a statutory amendment

is   presumed   to     have   been    intended      to    change   the    law,    the

legislative history may indicate that the amendment was intended

instead as a clarification.           Parker, 123 Ill. 2d at 211-12.          Where

the statute is amended soon after questions have arisen regarding

its interpretation, it is logical and reasonable to regard the

amendment as a legislative interpretation of the original statute.

Badoud, 122 Ill. 2d at 56.

      The plain language of the first sentence defines public works

and does not reference the list of statutes contained in the

sentences that follow.        The initial sentence characterizes "public

works" as "all fixed works constructed by any public body."                       820

ILCS 130/2 (West 2006).           It is undisputed that the project in this

case, real estate construction, is a fixed work within the meaning

of the Act.     See Opportunity Center, 204 Ill. App. 3d at 950-51

(real estate construction is a fixed work).                    And, as we have


                                         10
determined,     RIIP   is    a    public     body.         The    project    meets      the

definition of a public work.

     This definition of a public work is further buttressed by the

subsequent amendment of section 2.              See Lieberman, 201 Ill. 2d at

322-23 (where legislative history indicates that an amendment is

intended as a clarification of existing law, it may be used to

interpret the original act).                 In April of 2009, the General

Assembly   amended     the       second    sentence    of        the   "public      works"

definition to read: "’Public works’ as defined herein includes all

projects financed in whole or in part with bonds, grants, loans, or

other   funds   made   available          through    the    State      or   any    of   its

political subdivisions, including but not limited to:"                            Pub. Act

96-0058, eff. January 1, 2010 (amending 820 ILCS 130/2 (West

2006)).

     The legislative debates surrounding the passage of this bill

indicate that the General Assembly perceived a need to clarify,

rather than alter, the application of the Prevailing Wage Act.                           In

both House and Senate debates, members sponsoring the bill stated

that the amendment was a "clarification," not a change or an

expansion.      96th Ill. Gen. Assem., House Proceedings, April 28,

2009, at 27 (statement of Representative Miller); 96th Ill. Gen.

Assem., Senate Proceedings, April 2, 2009 (statement of Senator

Forby).    Representative Miller explained that the amendment would

not have any new effect and was intended only to provide "clarity


                                           11
that a project that receives public dollars does have to pay a

prevailing wage."     96th Ill. Gen. Assem., House Proceedings, April

28, 2009, at 27 (statement of Representative Miller).                   Similarly,

Senator Forby stated that "this bill is a clarification bill. It’s

not   expanding     prevailing    wages;       all    this    does    is     get   the

clarification out to people that bids on jobs knows [sic] that this

job is a prevailing wage job[;] that might save the contractor a

lot of money down the road."                 96th Ill. Gen. Assem., Senate

Proceedings, April 2, 2009 (statement of Senator Forby).                      Senator

Althoff added that "[i]t actually is clarifying a practice that is

already in existence."      96th Ill. Gen. Assem., Senate Proceedings,

April 2, 2009 (statement of Senator Althoff).                 Legislative history

clarifies that the Act was intended to apply to projects paid in

part by public funds regardless of the nature or statutory source

of those funds.

      The statute’s plain language indicates that the Act applies to

all fixed works constructed by any public body paid for in whole or

in part by public funds.     The pre-amended version of section 2 does

not limit the project in this case from being a public work.                       The

legislative history of the 2010 amendment supports that conclusion.

Accordingly,   we    find   the   Prevailing         Wage    Act   applied    to   the

construction project undertaken by RIIP.

                                  IV.   Notice

      Finally, the Department contends that notice to Sackville of


                                        12
the prevailing wage contract was not required.

      The Act provides that "a wage of no less than the general

prevailing hourly rate as paid for work of a similar character in

the locality in which the work is performed, shall be paid to all

laborers, workers and mechanics" employed by all public bodies.

820   ILCS   130/1    (West   2006).        Section   4(a)   states   that    a

subcontractor’s obligation to pay the prevailing wage is

      "mandatory upon the contractor to whom the contract is

      awarded and upon any subcontractor under him *** to pay

      not less than the specified rates to all laborers,

      workers and mechanics employed by them in the execution

      of the contract ***. *** The public body awarding the

      contract shall cause to be inserted in the project

      specifications and the contract a stipulation to the

      effect that not less than the prevailing rate of wages as

      found by the public body or Department of Labor *** shall

      be paid ***."    820 ILCS 130/4(a) (West 2006).

      Section   4(a)    indicates      the    legislature    intended    that

subcontractors like Sackville remain liable for back wages.                  The

term "notice" does not appear in section 2 or section 4(a).                  The

legislature’s intent is evident from its use of mandatory terms

such as "shall be paid," "shall be mandatory" and "upon any

subcontractor." The Act dictates that a subcontractor is obligated

to pay the prevailing hourly rate to its workers as determined by


                                       13
the   Department;   the    Department        is   not    required    to    notify

subcontractors that the Act applies to their project.               Indeed, the

plain language of sections 1 and 4 requires payment of back wages

at    the   prevailing    rate    regardless       of   any   notice      to    the

subcontractor that the Act applies.

      Although section 4(a) requires a public body to include the

prevailing rate in the project specifications and the contract, the

statute does not place a condition precedent on the contractor’s or

subcontractor’s duty to pay the proper wage.              The contractors and

subcontractors    are    still    liable     to   the   laborers    to    pay   the

prevailing wage. To read a notice requirement into section 4 would

defeat the purpose and intent of the Act and unfairly punish those

it was meant to protect, the laborers. See Brandt Construction Co.

v. Ludwig, 376 Ill. App. 3d 94 (2007); see also 820 ILCS 130/1

(West 2006) (Act’s intent is to provide laborers on public works a

decent wage). Accordingly, we find that Sackville’s lack of notice

of the application of the Act does not relieve Sackville from its

obligation to pay its workers the prevailing hourly rate.

                                 V.   Penalties

      Since we have found that Sackville did not pay the prevailing

wage, it is liable to pay penalties under the Act.            820 ILCS 130/11

(West 2006) (contractors and subcontractors "liable to [Department]

for 20% of such underpayments").            We therefore reverse and remand

to the circuit court to calculate any penalties owed under the


                                       14
statute and enter judgment accordingly.

                           CONCLUSION

     The judgment of the circuit court of Rock Island County is

reversed, and the cause is remanded with instructions.

     Reversed and remanded with instructions.

     CARTER and WRIGHT, JJ., concur.




                               15